DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name Lupasol PN60.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a polyethyleneimine and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 13-15, and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Rivera Cruz et al, US 2018/0201880.
Rivera Cruz et al teach a glass cleaning composition comprising 0.15% lauryl ether sulfate, less than 5% of a solvent mixture comprising propylene glycol n-butyl ether, polypropylene glycol, and ethanol, 0.03% Lupasol PN 60 (aka Sokalan HP70, see ¶29), a pH adjusted with acids that may include acetic, phosphoric, and hydrochloric, and the balance water (¶44, table 1).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to the combination of polyalkyleneimine and an acid, this is a product by process limitation.  ¶7 of the present specification discloses that the polyalkyleneamine and the acid are combined before the addition of other ingredients, and again, this is a product by process limitation.  Ultimately all the components are mixed and the pH of the final composition is not known.  It could be acidic, neutral or alkaline depending on the presence of other components, and so the pH in claim 1 is not considered to be a claim limitation.

Claims 1-7, 13, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Iverson et al, US 2010/0234268.
Iverson et al teach a hard surface cleaning composition comprising lactic acid, surfactant, solvent mixture, 0.5% Sokalan HP70 (aka Lupasol PN 60), and the balance water (¶83, example 14).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to the combination of polyalkyleneimine and an acid, this is a product by process limitation.  ¶7 of the present specification discloses that the polyalkyleneamine and the acid are combined before the addition of other ingredients, and again, this is a product by process limitation.  Ultimately all the components are mixed and the pH of the final composition is not known.  It could be acidic, neutral or alkaline depending on the presence of other components, and so the pH in claim 1 is not considered to be a claim limitation.

Claims 1, 10, 11, 13, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Hunt et al, US 2015/0005222.
Hunt et al teach a dishwashing composition comprising citric acid, lauryl ether sulfate, propylene glycol, PEI ethoxylate, and the balance water (¶158, formulation H).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to the combination of polyalkyleneimine and an acid, this is a product by process limitation.  ¶7 of the present specification discloses that the polyalkyleneamine and the acid are combined before the addition of other ingredients, and again, this is a product by process limitation.  Ultimately all the components are mixed and the pH of the final composition is not known.  It could be acidic, neutral or alkaline depending on the presence of other components, and so the pH in claim 1 is not considered to be a claim limitation.

Claims 1, 9-11, 13, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Dobrawa et al, WO 2013/167401.
Dobrawa et al teach a hard surface cleaning composition comprising glutamic N,N diacetic acid, lauryl ether sulfate, polypropylene glycol, ethanol, PEI ethoxylate, and the balance water (page 28, table 1).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to the combination of polyalkyleneimine and an acid, this is a product by process limitation.  ¶7 of the present specification discloses that the polyalkyleneamine and the acid are combined before the addition of other ingredients, and again, this is a product by process limitation.  Ultimately all the components are mixed and the pH of the final composition is not known.  It could be acidic, neutral or alkaline depending on the presence of other components, and so the pH in claim 1 is not considered to be a claim limitation.

Claims 1, 9-11, 13, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Stenger et al, US 2015/0353869.
Stenger et al teach a liquid laundry detergent comprising citric acid, lauryl ether sulfate, propylene glycol, ethanol, carboxymethylated PEI, and the balance water (page 22, example 15).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to the combination of polyalkyleneimine and an acid, this is a product by process limitation.  ¶7 of the present specification discloses that the polyalkyleneamine and the acid are combined before the addition of other ingredients, and again, this is a product by process limitation.  Ultimately all the components are mixed and the pH of the final composition is not known.  It could be acidic, neutral or alkaline depending on the presence of other components, and so the pH in claim 1 is not considered to be a claim limitation.
With respect to claim 20, a glass cleaner is merely an intended use.

Claims 1, 8, 9, 13, and 20 are rejected under 35 U.S.C. 102a2 as being anticipated by Purschwitz et al, US 2020/0221694.
Purschwitz et al teach a glass cleaner (claim 30) comprising citric acid, lauryl sulfate, propylene glycol-2 methyl ether, 0.001% PEI, and the balance water (¶285, example XIV).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to the combination of polyalkyleneimine and an acid, this is a product by process limitation.  ¶7 of the present specification discloses that the polyalkyleneamine and the acid are combined before the addition of other ingredients, and again, this is a product by process limitation.  Ultimately all the components are mixed and the pH of the final composition is not known.  It could be acidic, neutral or alkaline depending on the presence of other components, and so the pH in claim 1 is not considered to be a claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15, 17-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera Cruz et al, US 2018/0201880.
Rivera Cruz et al are relied upon as set forth above.  Recall the composition contains a solvent system comprising propylene glycol n-butyl ether, polypropylene glycol, and ethanol.  Suitable solvents of the invention include propylene glycol (¶32), and so it would have been obvious for one of ordinary skill in the art to add a well-known solvent to the composition of example 1 with confidence of forming an effective glass cleaner.  With respect to claim 8, ¶18 of the present specification discloses the composition may be a concentrate that is diluted, and so the examiner believes the minute amounts claimed in claim 8 is the result of a diluted composition and it is obvious to persons of ordinary skill in the art and consumers alike that glass cleaners may be diluted.

Claims 1, 7-11, 13-15, 17-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al, US 2008/0032911.
Becker et al teach a hard surface cleaning composition comprising as little as 0.05% carboxymethylated PEI adjusted to a pH of 4 with acetic acid (¶145), an anionic surfactant, organic solvent, and the balance water (claim 22).  Suitable anionic surfactants of the invention include lauryl ether sulfate (¶85), and mixtures of organic solvents: ethanol, propylene glycol, and propylene glycol n-butyl ether may be used (¶103).  It would have been obvious for one of ordinary skill in the art to add well-known solvents and an extremely common anionic surfactant to the composition of claim 22 with confidence of forming an effective hard surface cleaner.  With respect to claim 8, ¶18 of the present specification discloses the composition may be a concentrate that is diluted, and so the examiner believes the minute amounts claimed in claim 8 is the result of a diluted composition and it is obvious to persons of ordinary skill in the art and consumers alike that glass cleaners may be diluted.
With respect to the pH claimed, this is not for the final composition, is a product by process limitation, and so there is no pH limitation in the claims.

With respect to the combination of polyalkyleneimine and an acid, this is a product by process limitation.  ¶7 of the present specification discloses that the polyalkyleneamine and the acid are combined before the addition of other ingredients, and again, this is a product by process limitation.  Ultimately all the components are mixed and the pH of the final composition is not known.  It could be acidic, neutral or alkaline depending on the presence of other components, and so the pH in claim 1 is not considered to be a claim limitation.

Claims 1-11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Purschwitz et al, US 2020/0221694.
Purschwitz et al are relied upon as set forth above.  Preferred PEI’s of the invention are highly branched PEI (¶18).  It would have been obvious for one of ordinary skill in the art to use highly branched PEI as the PEI in example XIV with confidence of successfully forming an effective glass cleaner as highly branched PEI are taught as preferred PEI of the reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/           Primary Examiner, Art Unit 1761